Citation Nr: 9934837	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-32 518A	)	DATE
	)
	)


THE ISSUE

Whether an October 1997 decision of the Board of Veterans' 
Appeals finding that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for a psychiatric disorder should be 
revised or reversed on the grounds of clear and unmistakable 
error.


REPRESENTATION

Moving Party Represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1946 to 
February 1947.

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the veteran alleging 
clear and unmistakable error in an October 1997 Board 
decision.  That decision found that the evidence submitted by 
the veteran in an attempt to reopen a previously denied claim 
of entitlement to service connection for a psychiatric 
disorder was not new and material and thus was insufficient 
for that purpose.  

Written argument by the veteran's representative in support 
of the veteran's assertions of clear and unmistakable error 
in the October 1997 Board decision and dated in 
September 1999 has been received by the Board and associated 
with the veteran's claims file.  


FINDING OF FACT

The Board decision in October 1997, determining that there 
was no new and material evidence such as to warrant reopening 
of a claim for service connection for a psychiatric disorder, 
was supported by the evidence then of record and the 
statutory and regulatory provisions as well as the 
controlling case law, and was not undebatably erroneous.   


CONCLUSION OF LAW

The October 1997 decision of the Board finding that the 
veteran's claim had not been reopened by the submission of 
both new and material evidence was not based on clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1999); 
38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (1999).       



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service connection for a psychiatric disability was initially 
denied by a Board decision dated in October 1954.  That 
decision found that the veteran's neuropsychiatric disorder 
was manifested by mental retardation and an anxiety neurosis 
that clearly and unmistakably preexisted service and were not 
aggravated thereby; and that dementia praecox was neither 
related to service nor manifested within one year after 
service.

This determination was based on a review of the veteran's 
service medical records, which disclosed the veteran was 
noted by a service physician to have a myriad of 
psychoneurotic symptoms, which could not be attributed to 
ongoing pathology.  The veteran was indicated to appear to 
have an inadequate personality.  Service medical records also 
record treatment provided to the veteran for an anxiety 
neurosis manifested by cardiac symptoms which had been 
present prior to service.  The Board also considered a 
summary of the veteran's hospitalization in July 1952 at 
Dannemora State Hospital for bizarre behavior, which resulted 
in a diagnosis of dementia praecox, catatonic type.  

In 1974 the veteran sought to reopen his claim for service 
connection for a psychiatric disorder with the submission of 
sworn statements signed by his brother and father essentially 
asserting that immediately following his service he displayed 
nervous behavior.  The veteran's father added that the 
veteran's private physician had prescribed nerve pills for 
the veteran and also stated that the veteran's "nerves" were 
very bad and had been aggravated by service.  

An August 1975 Board decision found that the statements 
submitted by the veteran failed to show a psychosis in 
service or for many years thereafter.  It thus concluded that 
the evidence was insufficient to establish a new factual 
basis for a grant of service connection for a psychiatric 
disorder. 

In May 1979 the veteran again attempted to reopen the claim 
for service connection for an acquired psychiatric disorder.  
Evidence not previously of record and received since the 
August 1975 Board decision included a statement by a service 
physician, dated in November 1947, noting that the service 
records disclose that in October 1946 the veteran was treated 
for an anxiety neurosis.  Also received was a statement from 
a private physician, Dominick R. Chiarieri, M.D., dated in 
July 1979.  Dr. Chiarieri advised that he had examined the 
veteran "in connection with a service-related anxiety 
neurosis, which he incurred in 1946 during service."  He 
further stated that at present the veteran was experiencing 
tremulousness, palpitations and startle responses to loud 
noises.  He further opined that the veteran's "present 
problem" is service related.  

A Board decision in August 1980 found that the evidence 
received since the prior Board decisions in October 1954 and 
August 1975 failed to establish any facts different from 
those previously found.  It thus concluded that a new factual 
basis for a grant of service connection for an acquired 
psychiatric disorder had not been established.  

In April 1991 a statement was received from the veteran 
requesting that his claim for service connection for anxiety 
neurosis be reopened.  Submitted with the veteran's statement 
were VA outpatient treatment records dated in February and 
July 1975 showing evaluation and treatment provided to him 
for a mental condition.  Chronic schizophrenia was the 
diagnostic impression in February 1975.  Anxiety neurosis was 
diagnosed in July 1975.  A VA treatment record dated in 
September 1991, and received in January 1992, noted that the 
veteran presented with complaints of anxiety and had 
requested medication.  Organic mental syndrome 
(OMS)--dementia was the provisional diagnoses.  Later VA 
outpatient treatment records compiled between September 1991 
and January 1995 reveal ongoing evaluation and psychotropic 
treatment provided to the veteran for his psychiatric 
disorders. 

Additional evidence submitted by the veteran and/or 
associated with his claims file and not duplicative of 
evidence previously on file consisted of additional clinical 
records related to the veteran's hospitalization at the 
Dannemora State Hospital in 1952 to include clinical progress 
notes from July 1952 to January 1957 and further statements 
from the veteran's wife and two other family members 
asserting that the veteran had a change in personality after 
service which was manifested primarily by nervousness.  Also 
received was a statement, dated in June 1992, from a 
psychiatric social worker reporting that the veteran was 
treated for anxiety at the Westchester County Clinic in 
April 1991 and was scheduled for additional treatment in the 
future.  

A statement in July 1992 was also received from Adrian Grant, 
M.D., who noted that the veteran was receiving treatment 
since July 1992 for complaints consistent with a diagnosis of 
anxiety disorder.

In October 1997 the Board issued a decision which found that 
the evidence submitted since the August 1980 Board decision 
was not new and material such as to reopen the claim of 
service connection for a psychiatric disorder.  That decision 
noted that the additional VA medical records and the 
statement by a social worker were not "new" but merely 
cumulative or duplicative of evidence already of record.  
Furthermore, it was noted that these records failed to 
provide any linkage between the veteran's current psychiatric 
disorder and his service.  It was further noted that the lay 
statements furnished from the veteran's family members were 
essentially duplicative of statements previously offered by 
other family members.  The Board added that new evidence that 
supports no more than a conjecture-based claim offers no 
reasonable possibility of changing the outcome.  Blanchard v. 
Derwinski, 3 Vet. App. 310 (1992), was cited.  The letter 
from Dr. Grant was determined by the Board to simply show 
contemporaneous treatment of the veteran's psychiatric 
disorder and to contain only self-reported history from the 
veteran recorded by Dr. Grant which was unenhanced by any 
additional medical comment.  It was concluded that 
Dr. Grant's statement, as a whole, was not probative of the 
issue and did not present a reasonable possibility of 
changing the outcome.  It was therefore found not to be 
material.  Evans v. Brown, 9 Vet. App. 273, 283 (1996), was 
cited, an opinion that reiterated and clarified the criteria 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Analysis

The law provides that a decision by the Board is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. § 7111.  

Review to determine whether clear and unmistakable error 
exists in a final Board decision may be initiated by the 
Board, on its own motion, or by a party to that decision in 
accordance with 38 C.F.R. § 20.1400.  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  

A claimant's motion must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, or fact 
of law in the Board decision, the legal or factual basis for 
such allegations and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulation or failure to 
give due process, or any other general, nonspecific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b). 

Under the appropriate laws and regulations, a prior Board 
decision denying entitlement to service connection for an 
acquired psychiatric disorder is final and the veteran's 
claim as to service connection for an acquired psychiatric 
disorder may not be reopened absent the submission of new and 
material evidence.  38 U.S.C.A. § 5107(a).  In considering 
whether a claim may be reopened a two-step analysis must be 
performed.  First, the Board must determine whether the 
evidence is both new and material.  If, and only if, the 
Board determines that the claimant has produced new and 
material evidence is the claim deemed to have been reopened 
and the case must then be evaluated on the basis of all the 
evidence both new and old.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

In performing this analysis the Board found in October 1997 
that the additional evidence received in connection with the 
veteran's attempt to reopen his claim was basically 
cumulative in nature and repetitive of facts previously 
considered and, as such, did not raise the possibility of 
changing the outcome of the earlier Board decisions. 

The veteran's representative in support of the veteran's 
claim of clear and unmistakable error in the October 1997 
decision has pointed out that the standard found in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and used by the Board in 
October 1997 in determining whether newly submitted evidence 
was material was overturned by the United States Court of 
Appeals for the Federal Circuit in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998).  It is argued that the Board's 
reliance on the Colvin test in the October 1997 Board 
decision thus constituted clear and unmistakable error.  

The Colvin test was a legal test adopted by the United States 
Court of Appeals for Veterans Claims (Court) from Social 
Security benefits case law holding that in order for newly 
submitted evidence to be considered material "there must be a 
reasonable possibility that the new evidence when viewed in 
the context of all the evidence both new and old would change 
the outcome."  In Hodge, the Federal Circuit overruled Colvin 
and its progeny as to the materiality element of the new and 
material evidence test, by holding that the materiality test 
of the Court "may be inconsistent with the underlying 
purposes and procedures of the veterans' benefits award 
scheme."  Hodge at 1360.  The Federal Circuit stated that the 
VA regulation at 38 C.F.R. § 3.156(a) emphasized the 
importance of a complete evidentiary record for the 
evaluation of the veteran's claim rather than the effect of 
the new evidence on the outcome.  

Thus, a determination under Section 3.156(a), rather than the 
Colvin test as to whether new evidence submitted by the 
veteran is "material" is required by the current case law.  
New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Addressing the argument advanced by the veteran's 
representative the Board notes that the October 1997 decision 
found for the most part that the evidence submitted by the 
veteran was not "new."  In so doing it was concluded that the 
medical evidence was cumulative as it only described current 
treatment of the veteran's psychiatric condition and thus was 
similar to evidence previously on file.  The lay statements 
were also similar to previous statements as well as not 
competent to show incurrence or aggravation of a mental 
disorder during service.  Thus, with respect to this 
evidence, the Board in October 1997 never reached a finding 
with respect to its materiality.  The Board found the 
evidence was not "new" and thus certainly not "new and 
material."  Consequently, the now invalid Colvin test for 
materiality was not invoked with respect to this evidence and 
the Board's related determinations were thus not clearly 
erroneous.  See Vargas v. Gonzalez, 12 Vet. App. 321 (1991).  

The Board did find that the letter from Dr. Grant was new but 
then found that it was not material.  In so finding the Board 
determined that insofar as Dr. Grant's letter contained only 
a recitation of the veteran's self-reported history it did 
not constitute competent medical evidence for the purpose of 
providing material evidence to reopen the claim.  Explicit in 
the Board's finding was its determination that the letter 
from Dr. Grant did not "present a reasonable possibility of 
changing the outcome" of the prior Board decisions.  

Clearly the Board in its October 1997 decision relied in part 
on the invalid Colvin test in reaching its decision.  
However, the allegation that such reliance constituted clear 
and unmistakable error fails to constitute a valid claim of 
clear and unmistakable error in the October 1997 decision.  
In using the Colvin test the Board was complying with the 
legal test for materiality consistent with the existing case 
law as formulated by the Court in Colvin and its progeny.  
While the legal test in Colvin was later overturned in 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), it was at the 
time of the October 1997 Board decision sound legal 
authority.  In essence, it was good law at that time. 

Significantly, the Court has held that a new interpretation 
"of [a] law subsequent to a [rating] decision cannot be the 
basis for a valid [CUE] claim."  Berger v. Brown, 
10 Vet. App. 166, 170 (1997).  (A new rule of law from a 
Court decision rendered "in 1993 could not possibly be the 
basis for an adjudication error" in a rating decision entered 
in 1969.)  Pursuant to the holding in Berger, the use of the 
Colvin test in the Board's October 1997 decision cannot be a 
basis to deem that decision to have involved clear and 
unmistakable error.  Accordingly, the allegation of the 
veteran's representative is insufficient to support a viable 
claim of clear and unmistakable error.  In the absence of 
such clear and unmistakable error in the October 1997 Board 
decision, the motion for revocation or reversal of that 
decision must be denied.        


ORDER

In the absence of clear and unmistakable error in the 
October 1997 decision of the Board's finding that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a psychiatric disorder, the motion 
for reversal and revision of that decision is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals

 


